United States Court of Appeals
                       For the First Circuit

No. 00-1055
                       BOSTON EDISON COMPANY,

                            Petitioner,

                                 v.

              FEDERAL ENERGY REGULATORY COMMISSION,

                            Respondent.
                             __________

                   NEW ENGLAND POWER COMPANY,

                            Intervenor.


                               ERRATA

    The opinion of this Court, issued on December 1, 2000, should be

amended as follows.

    On page 11, line 4 of footnote 6, replace " sub no." with " sub

nom.".

    On page 19, line 9 of 2nd full paragraph, delete ", which" and

replace with "that".

    On page 23, line 13 of 1st full paragraph, replace "filing" with

"filings".